Exhibit 10.1

 



TOKEN DEVELOPMENT AGREEMENT

 

This Token Development Agreement (“Agreement”) is made as of January 29, 2018,
by and between UPGRADE DIGITAL INC. d/b/a BlockchainDriven, a New York
corporation with an address at 33 W. 19th Street, New York, NY 10001
(“Developer”) and STERLING CONSOLIDATED CORP., a Nevada corporation with an
address at 1105 Green Grove Road, Neptune City, NJ 07753 (“STCC”)

 

NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1. Duties and Responsibilities.

 

Developer shall serve as a contractor of STCC and shall design, develop, and
implement a token (the “Token”) according to the functional specifications and
related information specified in Exhibit A attached hereto (the
“Specifications”).

 

2. Ownership of Token.

 

Developer agrees that the development of the Token is “work made for hire”
within the meaning of the Copyright Act of 1976, as amended, and that the Token
shall be the sole property of STCC. Developer hereby assigns to STCC, without
further compensation, all of its right, title and interest in and to the Token
and any and all related patents, patent applications, copyrights, copyright
applications, trademarks and trade names in the United States and elsewhere. All
versions of the Token shall contain STCC’s notice of copyright in such form as
STCC may provide to Developer in writing. Upon reasonable request, Developer
will sign all applications, assignments, instruments and papers and perform all
acts necessary or desired by STCC to assign the Token fully and completely to
STCC and to enable STCC, its successors, assigns and nominees, to secure and
enjoy the full and exclusive benefits and advantages thereof.

 

3. Compensation.

 

A.        STCC shall pay Developer a fee payable as follows: Upon execution of
this Agreement STCC shall pay Developer $15,000 by wire transfer to an account
designated by Developer in writing. Developer shall not commence any work under
this Agreement until receipt of the cash portion of the fee. The remainder of
the fee shall be payable within ten (10) business days after payment of the cash
portion of the fee. This portion of the fee shall consist of 750,000 shares of
STCC common stock, par value $0.001 per share. The shares shall be delivered to
a brokerage account designated by Developer in writing. Developer agrees to hold
the shares for a minimum of six (6) months from the date of their issuance. At
the conclusion of the applicable waiting period, if any, under SEC Rule 144,
upon the request of Developer, STCC shall instruct its transfer agent to
exchange Developer’s stock certificate for a new certificate without any
restrictive legend. Developer shall provide STCC’s transfer agent with such
documentation, including an opinion of counsel in form and substance reasonably
satisfactory to the exchange agent, as the exchange agent may require as a
precondition to removal of the legend.

 



 

 

 

B.        Subject to STCC’s prior approval, STCC will reimburse Developer for
all reasonable out-of-pocket expenses, incurred by Developer directly related to
its performance of services under this Agreement. STCC shall make reimbursement
within ten (10) business days after Developer submits receipts in the same form
that STCC requires for its own employees.

 

4. Independent Contractor.

 

Developer is acting as an independent contractor with respect to the services
provided to STCC. Neither Developer nor the employees of the Developer
performing services for STCC will be considered employees or agents of STCC.
STCC will not be responsible for Developer’s acts or the acts of Developer’s
employees while performing services under this Agreement. Nothing contained in
this Agreement shall be construed to imply a joint venture, partnership or
principal-agent relationship between the parties, and neither party by virtue of
this Agreement shall have any right, power or authority to act or create any
obligation, express or implied, on behalf of the other party.

 

5. Development Staff.

 

Developer will utilize employees and/or contractors capable of designing and
implementing the Token to be developed hereunder. All work shall be performed in
a professional and workmanlike manner.

 

6. Change in Specifications.

 

STCC may request that changes be made to the Specifications, or other aspects of
the Agreement and tasks associated with this Agreement. If STCC requests such a
change, Developer will advise what the additional costs would be to implement
the requested changes and the delay, if any, that implementing such changes
would cause in the delivery of the Token. STCC and Developer shall confer, and
STCC shall, in its discretion, elect either to withdraw its proposed change or
require Developer to deliver the Token with the proposed change and subject to
the delay and/or additional expense. Developer shall have no obligation to
perform any work required by the requested changes until STCC and Developer
agree on terms.

 

7. Confidentiality.

 



2 

 

 

A.        Developer acknowledges that certain information supplied by STCC which
has or will come into Developer’s possession or knowledge of Developer in
connection with its performance hereunder, is to be considered STCC’s
confidential and proprietary information (the “Confidential Information”).
Confidential Information includes the Token, trade secrets, processes, data,
know-how, program codes, documentation, flowcharts, algorithms, marketing plans,
forecasts, unpublished financial statements, budgets, licenses, prices, costs,
and employee and customer lists and any other written material STCC identifies,
in writing, as confidential. Developer’s undertakings and obligations under this
Section will not apply, however, to any Confidential Information which: (i) is
or becomes generally known to the public through no action on Developer’s part,
(ii) is generally disclosed to third parties by STCC without restriction on such
third parties, (iii) is disclosed to Developer by a third party who was not, to
Developer’s knowledge, subject to any confidentiality restrictions or (iv) is
approved for release by written authorization of STCC. Upon termination of this
Agreement or at any other time upon request, Developer will promptly deliver to
STCC all notes, memoranda, notebooks, drawings, records, reports, files,
documented source codes and other documents (and all copies or reproductions of
such materials) in its possession or under its control, whether prepared by
Developer or others, which contain Confidential Information. Developer
acknowledges that Confidential Information is the sole property of STCC.
Developer agrees to o hold Confidential Information in confidence, not to make
use of it other than for the performance of its obligations hereunder, to
release it only to the Developer’s employees or contractors with a need to know
such information and not to release or disclose it to any other party. At any
time, upon request, the Developer will return any such information within its
possession to STCC.

 

8. Acceptance of Deliverables.

 

Developer shall provide STCC with a process of operation and steps required to
issue Tokens. Upon Developer’s demonstration that the Tokens issue in accordance
with the Specifications, the deliverables shall be deemed accepted and payment
shall be due as provided in Section 3A, above.

 

9. Warranties.

 

Developer warrants that the Token will not infringe upon any copyright, patent,
trade secret or other intellectual property interest of any third party.
Developer will indemnify and hold STCC harmless from and against all such
infringement claims, losses, suits and damages including, but not limited to,
attorney’s fees and costs, and shall promptly following any bona-fide claim of
infringement correct the Token so as not to be infringing, or secure at its own
expense the right of STCC to use the Token without infringement.

 

10. Notices.

 

All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when mailed by certified or registered mail, postage
prepaid, or by nationally recognized overnight delivery service to the address
set forth in the first paragraph of this Agreement or to such other address as
identified by a party to the other in writing.

 



3 

 

 

11. No Waiver.

 

The failure of a party to require strict performance of any provision of this
Agreement by the other, or the forbearance to exercise any right or remedy,
shall not be construed as a waiver by such party of any such right or remedy or
preclude any other or further exercise thereof or the exercise of any other
right or remedy.

 

12. Entire Agreement.

 

This Agreement constitutes the complete and exclusive agreement between parties
as to the subject matter hereof and supersedes all prior understandings or
agreements whether oral or written, express or implied. This Agreement may be
modified only be written instrument signed by both parties hereto.

 

13. Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

14. Governing Law.

 

The terms of this Agreement shall be construed and enforced under the laws of
the State of New York applicable to contracts entered into and to be wholly
performed within the State of New York. In the event of any controversy arising
under this Agreement, the parties hereby irrevocably submit to the exclusive
personal jurisdiction of the Federal and state courts located in the County of
New York, State of New York and each party hereby irrevocably waives any
objection thereto based on lack of venue, forum non conveniens or any similar
grounds.

 

15. Headings.

 

The headings used in this Agreement are for convenience only and are not to be
used in construction or interpretation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives on the dates below written.

 



 

  UPGRADE DIGITAL INC. d/b/a     BlockchainDriven             By: Art Malkov    
        Name & Title: Principal                             STERLING
CONSOLIDATED CORP.                             By: /s/Darren DeRosa            
Name & Title CEO and President          

 



4 

